DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 09/08/2021. The following is the status of the claims:

Claims 1-11 are pending.
Claims 1-2, 4, and 9 have been amended.
Claim 11 is new.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/10/2021 was filed before the mailing date of this Office Action.  The submission is in compliance with the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Penny et al. - (US2017/0030652 - previously cited), hereinafter referred to as “Penny”.

Regarding Claim 2, Penny discloses a heat exchanger (heat exchanger shown in Figures 12-13 and as described in Paragraphs 0151-0156), comprising:
an inner cylinder (1212, per Paragraph 0151, lines 1-3 & 9-11) through which a first fluid (gas flowing from 1201 towards 1212) can flow, the inner cylinder being configured to house (interpreted as capable of housing) a heat recovery member (any one of the number of fins inside sections 1205, 1209, per Paragraph 0151, line 11. Here the fins are interpreted as a heat recovery member since they are capable of absorbing the heat from the gas so that the heat can be effectively transferred to the coolant flowing in the cavity between the inner cylinder and the outer cylinder); and
an outer cylinder (outer tube in the coaxial arrangement of the cooler, the outer tube formed by sections 1202, 1204, 1205, 1206, 1207, 1208, 1209, 1210) disposed so as to be spaced on a radially outer side of the inner cylinder (necessarily the outer cylinder is spaced from the inner cylinder as to allow the coolant to flow from inlet 1203 towards outlet 1210) such that a second fluid (coolant flowing from inlet 1203 towards outlet 1210) can flow between the outer cylinder and the inner cylinder (implicit in the description on Paragraphs 0151-0154);
wherein the heat exchanger comprises at least one buffer member (corrugated sections of the inner tube 1212 corresponding to corrugated sections 1204, 1206 and 1208 of the outer tube, per Paragraph 0153, lines 6-8, 11-13, and 15-16) having at least one continuous irregular structure (the respective corrugations of the corrugates sections of the inner tube, continuous and irregular in the same way as the corrugations of the outer tube shown in Figures 12-13) formed on at least one portion (on sections 1204, 1206 and 1208 of the inner tube) selected from portions between two or more divided parts of the inner cylinder (sections of the inner tube at sections 1202, 1205, 1207, and 1209, per Paragraph 0153, lines 21-25 where the inner tube is formed of a combination of smooth tubing and corrugated tubing). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. - (US2018/0066560 - previously cited), in view of Craig et al. - (US7255096 - previously cited, newly relied upon as to claim 1), hereinafter referred to as “Kawaguchi” and “Craig” respectively.

Regarding Claim 1, Kawaguchi discloses (Figures 1-2) a heat exchanger (100), comprising: 
an inner cylinder (11) through which a first fluid (E, Figure 2, i.e. exhaust gas per Paragraph 0036, line 5) can flow (interpreted as capable of), the inner cylinder being configured to house (interpreted as capable of housing) a heat recovery member (1, i.e. honeycomb structure, per Paragraph 0033, lines 7-10 and which absorbs/recovers heat from the first fluid, i.e. the exhaust gases, flowing therein per Paragraph 0034, lines 1-6); and 
an outer cylinder (13) disposed so as to be spaced on a radially outer side of the inner cylinder (so as to defined flow path 16 as shown in Figure 1) such that a second fluid (F1, Figure 2, i.e. refrigerant per Paragraph 0036, lines 6-9) can flow between the outer cylinder and the inner cylinder (along flow path 16 as shown in Figure 2).

However, Craig teaches (Figure 2) a heat exchanger (101) comprising an inner cylinder (203) through which a first fluid (exhaust gas) can flow (along the internal tubular space defined by cylinder 203), an outer cylinder (102) through which a second fluid (coolant) can flow (along annular space 204). In particular, Craig teaches wherein at least one end side (both ends of cylinder 203 in the axial direction, i.e. horizontal direction in Figure 2) in the axial direction of the inner cylinder has at least one continuous irregular structure (portion of the corrugations at the respective ends, since the entire inner cylinder is corrugated, per Column 6, lines 48-50) for the purpose of allowing and/or accommodating positional tolerances of mating parts, allowing for thermal expansion, and inducing turbulence into flowing media as to increase the efficiency of heat exchanger (per Columns 5 & 6, lines 56-67 & 1-5, respectively).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kawaguchi, by employing at least one continuous irregular structure on at least one end side in the axial direction of the inner cylinder, as taught by Craig, for the purpose of allowing and/or accommodating positional tolerances of mating parts, allowing for thermal expansion, and inducing turbulence into flowing media as to increase the efficiency of heat exchanger.  
Regarding Claim 3, Kawaguchi as modified teaches the heat exchanger according to claim 1 and further teaches wherein the at least one continuous irregular (the corrugated tubular structure of the inner cylinder as shown in Craig’s Figure 2 is necessarily a bellows since it allows expansion and contraction due to the corrugation).
Regarding Claim 4, Kawaguchi as modified teaches the heat exchanger according to claim 1 and further teaches (Kawaguchi’s Figure 1) wherein the heat exchanger further comprises the heat recovery member (the honeycomb structure 1 as set forth in claim 1 above), and wherein the heat recovery member is a honeycomb structure (per Kawaguchi’s Paragraph 0033, line 3) having partition walls (3), the partition walls defining a plurality of cells (2), each of the cells extending from a first end face (first longitudinal end face, i.e. face of 1 along the plane of the paper in Figure 1) to a second end face (the other longitudinal end face, i.e. face of 1 along the plane of the paler opposite to that visible in Figure 1).
Regarding Claim 5, Kawaguchi as modified teaches the heat exchanger according to claim 1 and further teaches (Kawaguchi’s Figure 1) an intermediate cylinder (12), wherein the intermediate cylinder is disposed between the inner cylinder and the outer cylinder (as shown in Kawaguchi’s Figure 1) to partition a flow path for the second fluid (as shown in Kawaguchi’s Figure 2B where flow path 16 for the second fluid is divided into flow paths 16a and 16b).
Regarding Claim 6, Kawaguchi as modified teaches the heat exchanger according to claim 5 but fails to teach wherein the intermediate cylinder is held on the inner cylinder by spacers, the spacers being provided at both end portions in an axial direction of the intermediate cylinder. 
(Figure 3) a heat exchanger (101) comprising an inner cylinder (203), and outer cylinder (102), and an intermediate cylinder (201). In particular, Craig teaches to employ spacers (106 and 107) provided at both end portions in an axial direction of the intermediate cylinder (as shown in Figure 3, and per Column 7, lines 49-51 & 63-67 and Column 8, lines 1-2) for the purpose of maintaining the concentric arrangement between the cylinders as to ensure sufficient spacing between the cylinders for fluid flow (per Column 7, lines 43-51), ultimately ensuring proper operation of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kawaguchi, by holding the intermediate cylinder on the inner cylinder by spacers, the spacers being provided at both end portions in an axial direction of the intermediate cylinder, as taught by Craig, for the purpose of maintaining the concentric arrangement between the cylinders as to ensure sufficient spacing between the cylinders for fluid flow, ultimately ensuring proper operation of the heat exchanger.  
Regarding Claim 7, Kawaguchi as modified teaches the heat exchanger according to claim 6 and further teaches wherein each of the spacers has a three-dimensional structure (as shown in Craig’s Figure 3, i.e. rectangular indentations defining a length, a width, and a depth) through which the second fluid can pass (per Craig’s Column 7, lines 51-54).
Regarding Claim 11, Kawaguchi as modified teaches the heat exchanger according to claim 4 and further teaches wherein the at least one continuous irregular structure is located axially outward from the first end face and/or the second end face of (necessarily a result of corrugating the end portions of the inner cylinder consistent with Craig’s teachings as set forth in claim 1 above).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi in view of Craig, and further in view of Wakatsuki - (US2018/0128415 - previously cited), hereinafter referred to as “Wakatsuki”.

Regarding Claim 9, Kawaguchi as modified teaches the heat exchanger according to claim 5 and further teaches (Kawaguchi’s Figure 1) wherein the intermediate cylinder has at least one through hole (17) through which the second fluid can (interpreted as capable of) move (per Paragraphs 0033 & 0039, lines 23-27 & 1-3 respectively) but fails to teach wherein both end portions (rightmost and leftmost end of the intermediate cylinder, as shown in Kawaguchi’s Figure 6) in the axial direction of the intermediate cylinder are connected to the inner cylinder having an increased diameter.
However, Wakatsuki teaches (Figure 3) a heat exchanger (10) comprising a cylindrical pipe-in-pipe arrangement (Figures 3-4) in which a first pipe (60) surrounds a second pipe (70). In particular, Wakatsuki teaches wherein both ends (ends of 60 at joints 71 & 79) of the first pipe in the axial direction are connected to the inner pipe having an increased diameter (increased diameter of pipe 70 at joints 71 & 79). A skilled artisan would have recognized that the arrangement would allow for the securing of the two pipes to each other as to ensure structural integrity of the heat exchanger 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kawaguchi, by connecting both end portions in the axial direction of the intermediate cylinder to the inner cylinder having an increased diameter, as taught by Wakatsuki, for the purpose of securing of the two pipes to each other as to ensure structural integrity of the heat exchanger while also maintaining the space between the two pipes for fluid flow this ensuring proper operation of the heat exchanger.

Allowable Subject Matter
Claims 8 and 10 remain objected to, for the reasons of record, as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments, see remarks filed 09/08/2021, have been fully considered:
In response to Applicant argument in regards to claim 2 that Penny fails to teach wherein the heat exchanger comprises at least one buffer member having at least one continuous irregular structure formed on at least one portion selected from portions between two or more divided parts of the inner cylinder. The Office respectfully asserts that the embodiment of Penny’s Figures 12-13 still discloses claim 2 in that the heat (corrugated sections of the inner tube 1212 corresponding to corrugated sections 1204, 1206 and 1208 of the outer tube, per Paragraph 0153, lines 6-8, 11-13, and 15-16) having at least one continuous irregular structure (the respective corrugations of the corrugates sections of the inner tube, continuous and irregular in the same way as the corrugations of the outer tube shown in Figures 12-13) formed on at least one portion (on sections 1204, 1206 and 1208 of the inner tube) selected from portions between two or more divided parts of the inner cylinder (sections of the inner tube at sections 1202, 1205, 1207, and 1209, per Paragraph 0153, lines 21-25 where the inner tube is formed of a combination of smooth tubing and corrugated tubing). 
Applicant arguments in regards to claim 1 are moot as the arguments do not apply to the current combination of references. Particularly, the Morris reference is no longer being relied upon as basis for rejection and in its place the reference to Craig is relied upon as teaching employing at least one continuous irregular structure on at least one end side in the axial direction of the inner cylinder, for the purpose of allowing and/or accommodating positional tolerances of mating parts, allowing for thermal expansion, and inducing turbulence into flowing media as to increase the efficiency of heat exchanger. Furthermore, Applicant is reminded that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


For at least the reasons discussed and set forth in the rejection above, Claims 1-11 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and can be reached on 571-270-7740, 571-272-6681, and 571-272-1184 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763




/PAUL ALVARE/Primary Examiner, Art Unit 3763